Citation Nr: 0502744	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a spiral and pilon 
fracture of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The veteran's active military service extended from November 
1960 to March 1964.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision the Department of Veterans Affairs (VA) Regional 
office in Muskogee, Oklahoma (RO).

In April 2003, prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal as to the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for fracture of the right great toe.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2004).


FINDINGS OF FACT

1.  VA medical records reveal that in April 2002 the veteran 
tripped and fell and incurred an injury which resulted in a 
spiral and pilon fracture of the left tibia and fibula.

2.  The veteran's service-connected disabilities include the 
residuals of a chip fracture and avulsion of the distal left 
fibula; this injury occurred during service in September 
1963.

3.  The March 1964 service department separation examination 
reveals that the veteran's feet and lower extremities were 
normal on separation.

4.  A VA radiology report dated August 1972 reveals that the 
veteran's left ankle was normal.

5.  The April 2002 spiral and pilon fracture of the left 
tibia and fibula is not related to the service-connected chip 
fracture and avulsion of the distal left tibia.  

6.  The service-connected chip fracture and avulsion of the 
distal left tibia is not the direct and proximate cause of 
the April 2002 spiral and pilon fracture of the left tibia 
and fibula.  


CONCLUSION OF LAW

A spiral and pilon fracture of the left tibia and fibula was 
not incurred in, or aggravated by, active military service, 
and is not proximately due to, or the result of, a service-
connected disability.  38 U.S.C.A. §§ 101(16), 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice in a letter dated July 2002.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim and afforded the veteran VA 
Compensation and Pension examinations and obtained the 
necessary medical opinions.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection 

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of arthritis, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

It is not contended nor does the evidence show that the 
disability at issue, a spiral and pilon fracture of the left 
tibia and fibula, which occurred in 2002, had its onset in 
service or was aggravated during service.  Rather, the 
veteran claims that the service-connected residuals of a chip 
fracture and avulsion of the distal left tibia, which 
occurred during service in September 1963, caused the later 
injury.  In this regard, service connection may also be 
granted for a disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Further, in Allen v. Brown, 7 Vet. App. 439 
(1994) (en banc), the United States Court of Appeals for 
Veterans Claims (Court) held that where service connection is 
sought on a secondary basis, service connection could be 
granted for a disability which was not only proximately due 
to or the result of a service-connected condition, but could 
also be granted where a service-connected disability had 
aggravated a nonservice-connected disability, with 
compensation being paid for the amount of disability which 
exceeded "the degree of disability existing prior to the 
aggravation."  

The veteran's service medical records are complete.  They 
reveal that in September 1963 the veteran fell down a ladder 
and twisted his left foot and ankle.  The initial diagnosis 
was a sprain.  Subsequent x-ray examination for the left foot 
and ankle revealed a "small chip fracture distal tip of 
fibula."  There is no further mention of it in the service 
medical records.  On separation examination in March 1964 the 
veteran's feet and lower extremities were noted to be 
"normal," with no abnormalities noted by the examining 
physician.

In August 1972, a VA examination of the veteran was 
conducted.  The veteran reported that his left ankle was 
"weak and he turns his ankle if he steps into a low area."  
Physical examination revealed that the range of motion of 
both ankles was the same.  There was no evidence of any, 
redness, swelling, tenderness, or abnormal motion of the left 
ankle.  The accompanying August 1972 VA x-ray examination 
report revealed negative findings with respect to the left 
ankle with "no evidence of fracture identified."


A VA urgent care treatment note dated in April 2002 reveals 
that the veteran "tripped going under a barb-wire fence at 
0930 this am . . . and twisted his [left] ankle fallen (sic) 
to the ground.  Patient noted pain laterally and could not 
bear weight on it."  X-ray examination revealed fractures of 
the distal tibia and fibula.  The veteran was transferred 
from urgent care to the VA medical center for inpatient 
treatment.  The April 2002 VA discharge summary revealed that 
the veteran "tripped and fell at home and sustained close 
left pilon fracture."  The veteran was treated surgically 
with an open reduction of the fracture and internal fixation 
and placed in a cast.  VA medical records reveal that follow-
up evaluation in April, May, and June 2002 revealed good 
healing progress.  

A private medical examination of the veteran was conducted in 
September 2002.  The report indicated that the veteran was 
"a poor historian and he could not remember details.  He 
sustained left ankle fracture in the service and his left 
ankle condition got worse over the years and had to have 
surgery on 4/24/2002."  However, this statement 
misrepresents the nature of the veteran's surgery in April 
2002.  The medical evidence of record is clear that the 
veteran experienced an intercurrent injury in a fall which 
fractured his left ankle in April 2002. 

In January 2003 a VA examination of the veteran was 
conducted.  The examining physician noted the veteran's 
history of an in-service chip fracture to the left ankle.  
The examiner also noted the history of the recent left ankle 
fracture that required surgical fixation, and that the 
veteran could not walk upon his left foot without the support 
of a cane.  Physical examination of the left foot and ankle 
area revealed the presence of surgical scars.  The underlying 
fixation hardware was palpable, but there was not tenderness 
present.  Range of motion testing of the left ankle revealed 
plantar flexion to 30 degrees and dorsiflexion to 8 degrees.  
X-ray examination reveled the presence of an old fracture 
with internal fixation device.  After review of all the 
available medical evidence the examining physician's opinion 
was that the "spiral fracture of the distal end of the tibia 
and fibula of left foot, which occurred on 4/23/02 is not 
related to the service-connected chip fracture and avulsion 
of the left fibula, which occurred  . . . in . . . 1962."

The veteran submitted an April 2003 letter from a private 
chiropractor.  This letter indicates that the entire medical 
history relied upon was provided by the veteran.  
Specifically, the veteran indicated ever since his in-service 
left ankle chip fracture that he had recurrent episodes of 
instability and pain on weight bearing which necessitated the 
use of a cane.  The chiropractor conducted physical and x-ray 
examination of the veteran and his opinion was that the in-
service chip fracture of the left ankle caused osteoporosis 
which precipitated the fall and fracture in 2002.  In forming 
this opinion, however, the examiner relied only upon a 
history provided by the veteran indicating left ankle 
instability and the required use of a cane ever since the 
in-service chip fracture in 1963, which is completely 
unsupported by the evidence of record.  The evidence clearly 
shows that the veteran required use of a cane only after the 
2002 injury.  Additionally, the chiropractor relied upon 
current x-ray findings of osteoporosis to render an opinion 
that the veteran had osteoporosis of the left ankle prior to 
the 2002 injury and that this caused the fall.  The Board 
notes that the current x-ray findings were obtained after the 
severe injury that the veteran sustained in the April 2002 
fall.  In this regard, however, there is x-ray evidence of 
record in the period between service and the 2002 injury 
which shows that the veteran left ankle was normal.  
Accordingly, as the opinion provided by the chiropractor was 
not based on the medical evidence, but rather on the 
unsupported history supplied by the veteran, the Board finds 
that this opinion does not constitute "competent medical 
evidence."  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In July 2003, an additional VA examination of the veteran was 
conducted.  The veteran reported that he experienced "flare-
up type pain" in his left ankle ever since his in-service 
chip fracture in 1963.  He also reported the 2002 fall which 
resulted in re-injury and left ankle fracture.  The physical 
examination revealed that the veteran had normal gait, speed, 
and stability.  The veteran used a cane to walk, but the 
examining physician noted that he was not heavily relying on 
it.  The examining physician reviewed all of the evidence of 
record, including the chiropractor's letter of April 2003.  
It was the medical opinion of the examiner that the 2002 
spiral and pilon fracture of the left tibia and fibula was 
unrelated to the avulsion chip fracture sustained in service 
four decades earlier.  

The preponderance of the evidence is against the veteran's 
claim for service connection for spiral and pilon fracture of 
the left tibia and fibula.  The veteran did incurred a chip 
fracture and avulsion of the distal left tibia during service 
in September 1963.  This injury healed without any residual 
disability as the service records indicate no further 
treatment or complaints with regard to this injury and the 
service separation examination found no abnormalities of the 
left ankle.  In April 2002 the veteran fell injuring his left 
ankle and incurring a spiral and pilon fracture of the left 
tibia and fibula.  As noted above, although a private 
chiropractor indicated that the veteran's in-service injury 
resulted in osteoporosis of the left ankle which contributed 
to the 2002 ankle fracture, this opinion was not based on a 
complete review of the medical evidence of record and cannot 
be considered competent medical evidence.  The VA medical 
opinions, which were based on a review of all the medical 
evidence of record, indicate that the veteran's April 2002 
spiral and pilon fracture of the left tibia and fibula was 
unrelated to the in-service injury.  As such, service 
connection must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


Service connection for spiral and pilon fracture of the left 
tibia and fibula is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


